Citation Nr: 0420368	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  02-16 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of a right knee injury with mild 
meniscal tear.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran served on active duty from May 1984 to July 1987.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from August 2001 and June 2002 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Phoenix, Arizona, which granted 
service connection for disabilities of the right knee and 
cervical spine, and assigned 10 percent evaluations for each 
disability.  The veteran has disagreed with the assigned 
evaluations.  The case is not ready for appellate review, and 
must be remanded to the RO via the Appeals Management Center 
(AMC) in Washington DC.  The veteran need do noting until 
further notified.  



REMAND

Although the RO did notify the veteran of development action 
to be taken in his case, it is unclear whether he has 
received adequate notice of VCAA and the expanded duties to 
duties to assist and notify.  

Although the latest September 2002 Statement of the Case 
predates the change, the veteran has not been notified of the 
change in schedular criteria for evaluating his cervical 
spine disorder, which became effective in September 2003, nor 
has the criteria been considered in assessing the current 
evaluation on appeal.  

Finally, the veteran, through his representative, submitted a 
stack of clinical records directly to the Board in July 2003, 
and did not waive initial consideration of this evidence by 
the RO, prior to Board consideration.  Although it appears 
that some of the earlier dated records are duplicates of 
evidence already on file, there are more recent 2002-2003 
records of treatment and evaluation of the veteran's two 
service-connected disabilities, including recent X-ray 
studies, cervical spine MRI, and medical evaluations.  

For these reasons, the case is REMANDED for the following 
action:

1.  The RO should ensure that the veteran 
in this case has received adequate notice 
of VCAA and the expanded duties to duties 
to assist and notify.  The veteran should 
also be notified of the newly adopted 
schedular criteria for evaluating 
disabilities of the spine at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 
(2003).  Any appropriate development 
warranted by the veteran's response to 
such notification, if any, should be 
undertaken.  

2.  Then, after conducting any additional 
indicated development, the RO should then 
readjudicate the issues on appeal, 
including consideration of the evidence 
received by the Board in July 2003, and 
the newly adopted schedular criteria for 
evaluating disabilities of the spine at 
38 C.F.R. § 4.71a, Diagnostic codes 5235 
to 5243 (2003).  If any decision is not 
to the veteran's satisfaction, he and the 
representative must be provided a 
Supplemental Statement of the Case and 
provided an opportunity to respond.  The 
case should then be returned to the Board 
after compliance with appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




